Citation Nr: 1018785	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  04-41 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than August 24, 
2001 for service connection for low back strain.

2.  Whether new and material evidence has been received to 
reopen service connection for cervical radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1987 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.

The issue of entitlement to service connection for cervical 
radiculopathy is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a low back 
disorder was received by VA on August 24, 2001, and has 
remained unresolved and pending since that time.

2.  The evidence of record does not establish that 
entitlement to service connection for a low back disorder 
arose prior to the Veteran's August 24, 2001 claim.

3.  A December 1998 rating decision issued by the RO denied 
the Veteran's claim of service connection for cervical 
radiculopathy; notice of that decision was mailed to the 
Veteran on December 18, 1998; and the Veteran did not 
subsequently file an appeal of that decision.

4.  The Veteran filed his current request to reopen his claim 
of service connection for cervical radiculopathy on August 
24, 2001.

5.  The evidence associated with the claims file since the 
RO's December 1998 rating decision, when considered with 
previous evidence of record, bears directly and substantially 
upon the questions of whether the Veteran sustained an in-
service cervical injury and whether the Veteran's current 
disorder relates to that in-service injury.


CONCLUSIONS OF LAW

1.  An effective date of August 24, 2001, and no earlier, is 
warranted for the award of service connection for low back 
strain.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. § 
3.400 (2009).

2.  The additional evidence associated with the claims file 
since the RO's December 1998 rating decision that denied 
service connection for cervical radiculopathy is new and 
material, and service connection for cervical radiculopathy 
is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156(a) (2001); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Preliminarily, the Board notes that the claims file in this 
matter has been rebuilt through the efforts of the RO.  Such 
efforts included: providing the Veteran with December 2009 
notice that his claims folder was being reconstructed; 
contacting the Veteran's appointed service organization and 
visiting their offices to obtain copies of records in their 
possession; and efforts to obtain copies of the Veteran's 
service personnel records from the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  Through these efforts, 
the RO has been able to recover the Veteran's VA treatment 
records from July 1998 to March 2010; November 2004 VA 
examination report; October 2004 statement of the case; March 
2006 letter to the Veteran; March 2010 supplemental statement 
of the case; April 2010 Statement of Representative in lieu 
of VA Form 646; and various other claims correspondence and 
memoranda.  In May 2010, the Board made additional efforts to 
contact the RO to ensure that additional records which might 
be associated with the claims file still were not in the RO's 
possession.  Although the RO provided responsive documents, 
these documents were duplicative of records already 
incorporated in the reconstructed claims file.

The Board recognizes that in such situations, it has a 
heightened obligation to explain its findings and conclusions 
and to carefully consider the benefit of the doubt doctrine.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Under that 
doctrine, the Board is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  38 U.S.C.A. 
§ 5107(b).

The unavailability of the Veteran's service records, however, 
does not lower the legal standard for proving his claims, but 
rather, increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  Moreover, the absence of records does not create a 
presumption either in favor of the veteran or against VA.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(declining to apply an "adverse presumption" where records 
have been lost or destroyed while in Government control which 
would have required VA to disprove a claimant's allegation of 
injury or disease in service in these particular cases).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In the present case, the Veteran was notified, in a March 
2006 notice letter, that a disability rating and an effective 
date for the award of benefits are assigned in cases where 
service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Moreover, as this case 
concerns a claim for an earlier effective date and comes 
before the Board on appeal from the decision which also 
granted service connection, there can be no prejudice to the 
Veteran in failing to provide adequate 5103(a) notice for the 
service connection claim.  See Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (stating 
the VA General Counsel's opinion that separate notification 
is not required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

Insofar as the Veteran's request to reopen service connection 
for cervical radiculopathy, the Board has considered whether 
VA has fulfilled its notification and assistance requirements 
under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, 38 C.F.R. § 3.159, and Kent v. Nicholson, 20 Vet. App. 
1 (2006).  Given the favorable action with regard to that 
issue taken below, however, no further notification or 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  Indeed, any such action 
would result only in delay.

Additionally, and as outlined in the introduction of this 
decision, exhaustive efforts have been made by the RO and the 
Board to reconstruct the Veteran's claims file.  The evidence 
of record reflects that the Veteran was afforded a VA 
examination in November 2004 which addressed his neck and 
back disorders.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.



III.  Earlier Effective Date for Service Connection for Low 
Back Strain

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
will be the date of receipt of the claim or the date on which 
entitlement arose, whichever is the later.  38 U.S.C.A.    § 
5110(a); 38 C.F.R. § 3.400.

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the veteran's separation date from 
service.  38 C.F.R. § 3.400(b)(2).

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. § 
3.400(q)(1)(i).  In cases where the evidence is received 
after the final disallowance, the effective date is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

The October 2004 statement of the case reflects that the 
Veteran's claim for service connection for low back strain 
was received by VA on August 24, 2001.

VA treatment records from July 1998 to March 2010 do not 
reflect any specific or direct treatment for the Veteran's 
low back disorder.  In fact, the lone reference to such a 
disorder is in a September 2003 treatment record which 
reflects reported pain in the right side of the Veteran's 
back.

At a June 2002 VA examination, the Veteran reported that he 
suffered a back injury during service. Regarding his symptoms 
at that time, he reported low back pain that was caused by 
heavy lifting.  The Veteran did not provide any statements as 
to the time of onset of his low back pain.  The examiner also 
does not provide an opinion in that regard.

At his November 2004 VA examination, the Veteran reported a 
history of chronic back strain, but again, did not provide 
any information as to onset of his low back pain.

The April 2010 statement of the Veteran's representative, 
submitted in lieu of VA Form 646, suggests that the Veteran's 
claim for an earlier effective date stems from the grant of 
service connection which was awarded after a request to 
reopen that issue.  In this regard, the Veteran's 
representative cites the case of Taylor v. Nicholson, 21 Vet. 
App. 126 (2007) and 38 C.F.R. § 3.400(q)(2) (2007) for the 
proposition that although an effective date generally can be 
no earlier than the date a claim to reopen was submitted, an 
effective date can be as early as the date of receipt of a 
claim on which a prior evaluation was made if previously 
missing service records establish that it is appropriate.  
Nonetheless, even assuming the Veteran's earlier effective 
date claim stems from a request to reopen based upon new and 
material evidence, the Board does not find any newly 
submitted service treatment or service personnel records 
which would establish an effective date earlier than the 
Veteran's August 24, 2001 claim.

Based upon the foregoing, the evidence of record does not 
establish the Veteran's entitlement to an effective date 
earlier than August 24, 2001 for the Veteran's service 
connection for low back strain.  In reaching this 
determination, the Board again acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claim for an earlier effective date.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).



IV.  New and Material Evidence to Reopen Service Connection 
for Cervical Radiculopathy

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed. 38 
U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because such a 
determination is a jurisdictional prerequisite to the Board's 
de novo review and adjudication of the underlying claim.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
If it is determined that no such evidence has been offered, 
that is where the Board's analysis must end, and what the RO 
may have determined in that regard is irrelevant.  Id.   In 
such cases, further analysis, beyond consideration of whether 
the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In cases involving claims to reopen which were received 
before August 29, 2001, new and material evidence is defined 
as evidence which was not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must neither be cumulative nor redundant, and, by itself or 
in conjunction with other evidence previously assembled, be 
"so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

It is noted that 38 C.F.R. § 3.156(a) was amended in August 
2001.  However, that amendment is applicable only to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

The Board also notes that, in determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The October 2004 statement of the case states that the 
Veteran's claim for service connection for cervical 
radiculopathy was denied in a December 1998 rating decision 
which was mailed to the Veteran on December 18, 1998.  The 
Veteran did not subsequently appeal that decision.  
Accordingly, the RO's December 1998 rating decision became 
final under 38 U.S.C.A. § 7104.

According to the statement of the case, the Veteran's request 
to reopen his service connection claim was denied in the 
December 1998 rating decision for lack of evidence 
establishing a relationship between the Veteran's current 
disorder to his active duty service.  A copy of a March 2005 
rating decision also corroborates that service connection for 
cervical radiculopathy had been previously denied due to the 
absence of evidence establishing a relationship between the 
Veteran's current disability and service.

VA treatment records from November 2002 and April 2003 
reflect that the Veteran was diagnosed with a cervical 
radiculopathy.  At his November 2002 treatment, the Veteran 
reported that he sustained a neck injury during service after 
he fell from a tank.  Neither the November 2002 nor the April 
2003 records reflect any medical opinions relating the 
Veteran's cervical radiculopathy to his reported in-service 
injury.  Nonetheless, at a July 2003 treatment, he reported 
that his neck symptoms began following his reported in-
service injury.

In view of the documented diagnoses of cervical radiculopathy 
and the Veteran's contention of ongoing neck symptomatology 
since service, the Board finds that the evidence associated 
with the claims file since the final December 1998 rating 
decision raises the possibility that the Veteran did incur a 
cervical radiculopathy during service and that his current 
disability may be related to service.  Thus, the newly 
submitted evidence relates directly and substantially to the 
unestablished issue of whether the Veteran's current 
hypertension is related to his active duty service.

For these reasons, the Board has determined that new and 
material evidence has been received and that the Veteran's 
claim for service connection for cervical radiculopathy 
should be reopened.  This claim will next be addressed by the 
Board on a de novo basis.


ORDER

An effective date earlier than August 24, 2001 for service 
connection for low back strain is denied.

New and material evidence has been received, and the 
Veteran's claim of service connection for cervical 
radiculopathy is reopened.


REMAND

A November 1998 EMG study was interpreted as revealing 
essentially normal findings.  VA treatment records from 
November 2002 and April 2003 reflect diagnoses of a cervical 
radiculopathy.  An August 2003 MRI of the cervical spine 
revealed a "very subtle disc ridge complex at C6-7."

VA treatment records from July and November of 2003 reflect 
reports by the Veteran that he sustained an in-service injury 
after falling from a tank and striking his head on the 
ground.  Nonetheless, the VA treatment records in the claims 
file do not provide any opinions as to the etiology of the 
Veteran's diagnosed cervical radiculopathy.

Under the circumstances, the Veteran should be scheduled for 
a VA examination to determine the nature and etiology of his 
current cervical disorder.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim of service connection for a 
cervical radiculopathy.  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate the claim, and, provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.

The Veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran should also be provided a VA 
21-4142 release and be requested to 
provide on the release the name(s) and 
address(es) of any private medical 
facilities that have provided treatment 
for his claimed cervical disorder.

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records yields negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed cervical and 
neurological disorder.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
cervical and neurological disorder.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
disorder(s) is/are etiologically related 
to the Veteran's period of active 
service.  In providing the requested 
opinion, the examiner should consider and 
address the Veteran's reported medical 
history, as expressed in the VA treatment 
records in the claims file and at his 
examination, and the VA treatment records 
in the claims file (including the 
November 1998 EMG study, treatment 
records of November 2002 and April 2003, 
and October 2003 cervical spine MRI 
report).

A complete rationale should be given for 
each of the examiner's opinions and 
conclusions, expressed in a typewritten 
report.

4.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for a 
cervical radiculopathy should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


